 
 
I 
108th CONGRESS 2d Session 
H. R. 4958 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. John introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to conduct a sale of oil and gas leases on certain submerged lands of the outer Continental Shelf in the Eastern Gulf of Mexico. 
 
 
1.Short titleThis Act may be cited as the Energy Independence for a Strong America Act of 2004. 
2.Lease sale requiredThe Secretary of the Interior shall, as soon as practicable after the date of the enactment of this Act and under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337), conduct a sale of oil and gas leases on all submerged lands of the outer Continental Shelf in the Eastern Gulf of Mexico that— 
(1)are depicted as Leased or Deferred—Not Offered on the Minerals Management Service document entitled Eastern Gulf of Mexico Lease Sale 181, December 2001 Lease Terms, Economic Conditions, Stipulations, and Deferred Blocks for the FINAL NOTICE OF SALE 181; and 
(2)are not subject to a lease under that section.  
 
